Exhibit 99.05 Southern Company Consolidated Earnings (In Millions of Dollars) Three Months Ended December Year-to-Date December Change Change Income Account- Retail Revenues- Fuel $ Non-Fuel 105 538 Wholesale Revenues Other Electric Revenues 22 Non-regulated Operating Revenues 17 18 70 82 Total Revenues 201 Fuel and Purchased Power Non-fuel O & M Depreciation and Amortization 62 204 Taxes Other Than Income Taxes 8 32 Total Operating Expenses Operating Income 119 429 Other Income, net 3 29 Interest Charges Income Taxes 96 193 Net Income 108 228 Dividends on Preferred and Preference Stock of Subsidiaries 16 16 0 65 65 0 NET INCOME AFTER DIVIDENDS ON PREFERRED AND PREFERENCE STOCK (See Notes) $ $ $ 108 $ $ $ 228 Notes - Certain prior year data has been reclassified to conform with current year presentation. - Information contained in this report is subject to audit and adjustments.Certain classifications and rounding may be different from final results published in the Form 10-K.
